VILLANTI, Judge.
Darin S. Hixon challenges the postcon-viction court’s order granting his motion for clarification filed pursuant to Florida Rule of Criminal Procedure 3.800. We affirm the postconviction court’s ruling on ground one without comment. In ground two of his motion, Hixon claims he does not have the requisite prior convictions to be ■ designated a sexual predator. The postconviction court failed to address this claim in its order. This court has recently held that a sexual predator designation is a matter that can be challenged by an appropriate postconviction motion. See King v. State, 911 So.2d 229 (Fla. 2d DCA 2005) (en banc). We therefore reverse and remand for the postconviction court to consider Hixon’s claim on the merits.
Affirmed in part, reversed in part, and remanded.
NORTHCUTT and STRINGER, JJ., Concur.